

115 HR 769 IH: Safeguard Israel Act of 2017
U.S. House of Representatives
2017-01-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 769IN THE HOUSE OF REPRESENTATIVESJanuary 31, 2017Ms. Granger (for herself and Mr. Zeldin) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit voluntary or assessed contributions to the United Nations until the President certifies
			 to Congress that United Nations Security Council Resolution 2334 has been
			 repealed.
	
 1.Short titleThis Act may be cited as the Safeguard Israel Act of 2017. 2.Findings; sense of Congress (a)FindingsCongress makes the following findings:
 (1)On December 23, 2016, President Barack Obama instructed United States Permanent Representative to the United Nations Samantha Power to abstain from United Nations Security Council Resolution 2334, which condemns our close friend and ally Israel.
 (2)The failure to veto United Nations Security Council Resolution 2334, which attempts to prejudge the basis for negotiations, predetermine the outcome of negotiations, and dictate terms and conditions on this issue, was an abandonment of long-standing policy of the United States and previous commitments made to Israel.
 (3)United Nations Security Council Resolution 2334 falsely claims that Israel’s sovereignty over the eastern part of Jerusalem and Jewish communities in the West Bank are illegal under international law, and that the Old City of Jerusalem, along with the Temple Mount, the holiest site for the Jewish people, and the Western Wall are occupied Palestinian territory.
 (4)United Nations Security Council Resolution 2334 encourages the International Criminal Court to open an illegitimate formal investigation against Israel.
 (5)United Nations Security Council Resolution 2334 will help to strengthen the Palestinian diplomatic, economic, and legal warfare campaign against Israel, particularly because of a paragraph that calls upon states to make a distinction in their dealings with Israel between pre-1967 Israel and Israel beyond the 1967 lines, encouraging boycotts, divestments, and sanctions against Israel.
 (6)Senate Resolution 6 and House Resolution 11 (115th Congress) object to United Nations Security Council Resolution 2334 and rebuke the Obama Administration for permitting the adoption of this biased, anti-Israel resolution.
 (7)On December 16, 2016, outgoing United Nations Secretary-General Ban Ki-moon admitted the United Nations bias against Israel in his final address to the United Nations Security Council when he stated, Decades of political maneuverings have created a disproportionate volume of resolutions, reports, and conferences criticizing Israel..
 (8)The United Nations passes more resolutions condemning Israel than any other country in the world. (b)Sense of CongressIt is the sense of Congress that—
 (1)the United States needs to hold the United Nations accountable for its hostile actions to delegitimize Israel; and
 (2)Congress should respond with concrete consequences to the United Nations for the adoption of United Nations Security Council Resolution 2334 and the overt bias of the United Nations against Israel.
 3.Restriction on funding to the United NationsThe United States Government may not make any voluntary or assessed contributions to the United Nations or any United Nations organization, including any United Nations specialized agency, fund, or program and any other body or entity affiliated with the United Nations or founded by a United Nations treaty, convention, or agreement, until the President certifies to the appropriate congressional committees that United Nations Security Council Resolution 2334 (2016) has been repealed.
 4.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means— (1)the Committee on Foreign Relations, the Committee on Appropriations, and the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (2)the Committee on Foreign Affairs, the Committee on Appropriations, and the Committee on Oversight and Government Reform of the House of Representatives.
			